Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed September 2nd, 2021, in which Claims 1 has been amended. No claims have been added. Claim 2 is cancelled.  Claims 1 and 2-7 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim(s) 1 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1:
…wherein the CNN operator processes input data through a hybrid segmentation scheme of combining an image segmentation scheme and a channel segmentation scheme,
wherein the input data is
processed in the image segmentation scheme upon a size of a weight parameter value being less than a size of an image, and
processed in the channel segmentation scheme upon the size of the image being less than the size of the weight parameter value.

the channel segmentation scheme upon the size of the image being less than the size of the weight parameter value. upon a size of a weight parameter value being less than a size of an image. That is Yang goes not have a method to select between image segmentation or channel segmentation based on size of an image and size of the weight parameter value. 
Dependent Claims 3-6 are allowed as they depend upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	

/J.R.G./Examiner, Art Unit 2122  

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122